1    JASON HONAKER SBN 251170
     851 Burlway Road, Ste. 208
2    Burlingame, CA 94010
     Telephone: (650) 259-9203
3    Facsimile: (877) 218-4033
     jh@honakerlegal.com
4
     Attorney for Debtor
5    Ophelia Alvarez
6
                                UNITED STATES BANKRUPTCY COURT
7
                                 NORTHERN DISTRICT OF CALIFORNIA
8
     In re:                                            )       Chapter 13
9                                                      )       Bankruptcy No.: 19-30319
     Ophelia Alvarez,                                  )
10                                                     )       OPPOSITION TO MOTION TO DISMISS
     Debtor.                                           )       CASE
11                                                     )
                                                       )
12                                                     )
                                                       )
13                                                     )
14
                            OPPOSITION TO MOTION TO DISMISS CASE
15
              The trustee filed a motion to dismiss this case shortly after the debtor missed a
16
      continued meeting of creditors. Debtor has had trouble procuring necessary payment
17
      advices and other documents needed to proceed with the meeting of creditors. She has,
18
      however, made progress that shows a good faith effort.
19
              Debtor believes that, no later than the hearing on the motion to dismiss, she can
20
      correct the following items on the motion to dismiss: #1, 3, 4, 5, 6, 8, 9, 11, 12, 13, 14, 15,
21
      16, 17, 18. On the remaining items, significant progress or partial compliance can be
22
      made, and remaining items can be fixed within a month. Additionally, debtor will attend
23
      the next meeting of creditors,
24
              Debtor’s counsel has been away from the office for three of the last four weeks, and
25
      this has made it difficult to exchange documents and meet at mutually convenient time.
26
      The time away was planned beforehand, but the missing documents led to this case being
27
      pushed out repeatedly, into the time away from the office. He will, however, be back
28




                                                           1
     Case: 19-30319        Doc# 25     Filed: 07/03/19          Entered: 07/03/19 11:49:46    Page 1 of 2
1    next week and the week after so progress can be made at correcting the items as described
2    above.
3

4    Dated: July 3, 2019
5

6

7                                                      /s/ Jason Honaker
8                                                      Jason Honaker
                                                       Attorney for Debtor
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   2
     Case: 19-30319        Doc# 25   Filed: 07/03/19   Entered: 07/03/19 11:49:46      Page 2 of 2
